IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CHAROLETTE SKINNER,                 )
Individually and on behalf of the   )
Estate of ALBERT SKINNER;           )
JUDITH POWERS; and BRUCE            )
SKINNER,                            )
                                    )
            Plaintiff,              )
                                    )    C.A. No.: N20C-09-178 FJJ
      v.                            )
                                    )
PENINSULA HEALTHCARE                )
SERVICES, LLC, a Delaware           )
Limited Liability Company,          )
Individually and d/b/a CADIA        )
REHABILITATION                      )
RENAISSANCE; and LONG               )
TERM CARE CORP.,                    )
                                    )
            Defendants.             )

                          Submitted: March 15, 2021
                           Decided: March 19, 2021



 ORDER ON DEFENDANT’S MOTION FOR REARGUMENT: DENIED



Kelley M. Huff, Esquire, Shelsby & Leoni, Wilmington, Delaware, Attorneys for
Plaintiffs

Maria R. Granaudo Gesty, Esquire, Burns White LLC, Wilmington, Delaware,
Attorneys for Defendants

Jones, J.
         On March 1, 2021 this Court issued an Opinion and Order finding that

plaintiffs’ Wrongful Death Claims were not subject to binding arbitration and

denying Defendant’s Motion to Stay the instant action until the survivor claims had

been arbitrated. Defendant has moved for reargument on both decisions. For the

reasons stated below Defendant’s Motion is DENIED.

                                      STANDARD OF REVIEW

         A motion for reargument permits a trial court to reconsider its findings of

fact, conclusions of law, or judgment.1 “Delaware law places a heavy burden on a

[party] seeking relief pursuant to Rule 59.2 The moving party has the burden to

demonstrate the Court must correct an error of law or prevent manifest injustice

deriving from its judgment.3 A Rule 59(e) application is not an avenue for the

moving party to raise new arguments or rehash arguments already decided by the

Court.”4 And such motion will be denied unless the Court has “overlooked a

controlling precedent or legal principles,” or “has misapprehended the law or facts

such as would affect the outcome of the decision” challenged.5 Upon a Rule 59(e)




1
  See Ramon v. Ramon, 963 A.2d 128, 135 (Del. 2008) (“A motion for reargument is the proper device for
seeking reconsideration by the Trial Court of its findings of fact, conclusions of law, or judgment.”) (internal
citations omitted.)
2
  Kostyshyn v Comm’rs of Town of Bellefonte, 2007 WL 1241875, at *1 (Del. Super. Ct. Apr. 27, 2007)..
3
  See Hesslr, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969) (“manifest purpose of all Rule 59 motions is to afford
the Trial Court an opportunity to correct errors”).
4
  Maravilla-Diego v. MBM Construction, II, LLC., 2015 WL 5055955, at *1 (Del. Super. Ct. Aug. 27, 2015)
(citing cases).
5
  Commings v. Jimmy’s Grille, Inc. 2000 WL 1211167, at *2 (Del. Super. Ct. Aug 9, 2000).


                                                           2
reargument motion, the Court “will determine from the motion and answer whether

reargument will be granted.”6

                                                  ANALYSIS

         Defendant claims that the Court’s original decision overlooks the Supreme

Court decision in Deuley, et.al. v Dyncorp In’L, Inc., et.al., *A3d 1156 (2010)7 and

Deuley requires that the wrongful death claims be arbitrated.                                     In Deuley an

employee signed a release which provided that the acceptance of insurance benefits

was the exclusive remedy for any cause of action related to his employment

including a wrongful death claim. The Supreme Court held that the decedents

“waive their eligible survivors wrongful death claims” by signing the release. While

the Supreme Court recognized that a wrongful death claim is a separate and distinct

claim, in Delaware, the Court held that a wrongful death action is held subject to

the same infirmities as would have existed in a suit by the deceased if still alive.

According to defendant, Deuley and Drake v. St. Francis Hosp., 560 A.2d 1059

(Del. 1989), dictates that this Court require the wrongful death claims to be

submitted to binding arbitration.

         Deuley and Drake stand for the same legal principle- a condition precedent

to a wrongful death action is “the decedent’s ability to have maintained an action



6
 Super. Ct. Civ. R. 59(e).
7
 The Court notes that this decision was decided in 2010 and not cited to the Court at any point prior to the instant
Motion for Reargument.


                                                           3
and recover damages, if death had not ensured”. In these cases, the decedents’

inability to maintain an action and recover damages means that the condition

precedent for a wrongful death claim was not met and therefore the wrongful death

claims were precluded. In the instant action the decedent has a viable claim. It is

not untimely as in Drake and it has not been waived as in Deuley. The submission

of decedent’s claim to arbitration does not destroy the viability of his claim, it

simply changes the venue. Because the decedent has the ability to maintain an

action and recover damages, the condition precedent has been met and the

independent wrongful death claims are actionable.                            As the wrongful death

beneficiaries have an independent cause of action, have a right to a jury trial and

have not waived that right, 8 the binding arbitration provision has no application to

them.

          In the alternative Defendant again urges this Court to reconsider its decision

denying its application to stay the wrongful death claims pending resolution of the

survivor claims in arbitration.                This time Defendant cites the Court to the

Pennsylvania decision in Clouser v Golden Gate National Senior Care, 2017

4546626 (U.S.D C. W. D PA., 2017). In its original decision this Court relied upon

the decision in Mendez v. Puerto Rican Intern., Co., Inc 553. F3d. 709 (3rd Cir.,

2009). The Court remains convinced that Mendez is the better approach and



8
    Hylak v Manor Care Pike Creek of Wilmington, 2017 WL 3499923 (Del. Super. 2017).


                                                        4
declines Defendant’s invitation to stay these proceedings.9 Nothing in this Court’s

decision

         Having found that the Defendant has not met the requirements of Rule 59(e)

Defendant’s Motion for Reargument be and hereby is DENIED

         IT IS SO ORDERED.



                                                                  /S/ Francis J. Jones
                                                                Francis J. Jones, Judge



cc:      File&ServeXpress




9
 Defendant argues that this Court’s decision could lead to the possibility of two inconsistent results: one from the
arbitration in the survivor action and one from a jury in the instant wrongful death action. Nothing in this
decision should be read by the parties to preclude them from having this Court consider the effect of any
arbitration decision on this action if the arbitration decision is concluded before trial in this matter.


                                                           5